DETAILED ACTION
This action is in response to communication filed on 8/30/2021.
 	Claims 1, 6-9, and 11-20 are pending.
Claims 1, 3-9, 11-14, and 17-18 have been amended.
Claims 2 and 10 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8/30/2021, with respect to the rejection(s) of claim(s) 1, 9 and 17 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Barr et al. (US 2010/0318988) in view of Subrahmanyam (US 2008/0281884) in view of Murray et al (US 2020/0133888).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barr et al. (US 2010/0318988) in view of Subrahmanyam (US 2008/0281884) in view of Murray et al (US 2020/0133888).

Regarding claim 1, Barr discloses one or more computer readable storage devices having stored thereon at least an event handling portion of an application program for facilitating streaming of the application program, wherein the vent handling portion of the application program, when executed by a hardware processor in a computing system, directs the computing system to at least:  
in response to detecting the event, pause the operations of the initial portion of the application program and initiate downloading of the additional portion of the application program to the computing system (see Barr; FIG. 3/340; [0025, 0038-0039]; since the logical operations described herein are implemented as a sequence of computer implemented acts or program modules running on a computing system, when  the user attempts to execute a feature associated with a file or feature block of the application 110 that has not yet downloaded, the execution of that action is interrupted and the user will be waiting for that portion of the file or feature block to be downloaded.  Specifically, at operation 340, if it is determined at operation 340 that the wrapped feature blocks are not locally present, the subroutine 300 will continue to operation 345 where downloading of the wrapped feature blocks may begin. The downloading of wrapped feature blocks may involve downloading the associated files or feature blocks from the network 170 to the local data store 160 or the local memory 120 for access by the application 110); and 
upon downloading the additional portion of the application program to the computing system, resume the operations of the initial portion of the application program that involves the additional portion of the application program (see Barr; [0039, 0032]; at operation 355, the download of the wrapped feature block may be completed and made available to the application 110. Continuing from operation 355, the subroutine 300 may return to routine 200 to service the memory request and execute software components.  Now, continuing to operation 290, newly available application functionality may be indicated to the user. For example, operations that were marked as unavailable or grayed-out in operation 220 may now be marked as available or the grayed-out status may be removed and the user can continue to execute the streamed application). 
However, the prior art do not explicitly disclose the following:
map the event handler portion and an initial portion of the application program to a range of memory allocated to the application program; and
monitor for an event associated with operations of an initial portion of the application program that was downloaded with the event handling portion, wherein the operations comprise a jump to a range of virtual memory allocated to an additional portion of the application program not yet downloaded to the computing system.
Subrahmanyam in the field of the same endeavor discloses techniques for executing on a local user system a body of computer-executable code that resides on a provider system.  In particular, Subrahmanyam teaches the following:
map the event handler portion and an initial portion of the application program to a range of memory allocated to the application program (see Subrahmanyam; [0049-0050, 0056, 0095-0098]; the virtual disk 204 is in practice a software construct, that is, code, that emulates the properties of an actual physical disk. The virtual disk 204 need therefore not have the same properties as the physical disk 104 of the underlying hardware platform on which data is actually stored. The virtual disk 204 will typically be implemented with a virtual address space that is mapped through one or more mapping mechanisms to actual storage locations in the physical disk 104. As such, the virtual disk normally occupies some allocated subset of the physical address space.  Each OS will include code that constructs either the structure (the array 113, the disk blocks 115, etc.) illustrated within the disk 104 in FIG. 1, or some equivalent structure. The module that constructs, organizes and maintains this structure is shown in FIG. 2 as the file system module 211. The VMM also usually includes some form of memory management unit (MMU) 410 that establishes and maintains mappings between the address spaces of the virtual disk 204 and the physical disk 404. VM requests for access to the virtual disk 204 are thus intercepted by the VMM and, after conventional checking for possible access violations, the VMM forwards to the OS 110 (or itself handles) a request for access to the corresponding content of the actual physical disk.  The server (in particular, the installer 333), upon sensing the request from the user system, may then access and download the proper disk block, which can be identified within the provider's file structure using any conventional mapping between the passed block parameter and the actual location of the block code and/or data. This allows the server to relocate the various blocks according to its own needs using its native algorithms. This also allows the server itself to change network addresses, as long as some proxy is established. Different servers could then also be used to stream given blocks as long as they can map the block parameter and some central server distributes block requests to the various servers that have the required block. The preferred structure of the vector 432 is, as its name implies, a hash table. Accordingly, a hash function is preferably used to select elements of the vector 432. In this example, the hash vector 432 has m elements, and the hash function is the remainder of the block number when divided by m. Thus, the reference to block number i is stored in the hash vector in element (i mod m) where "mod" indicates the modulus. Assume that m=128. The hash function will then map to element 2 both the disk block numbers 5634 and 6658 since (5634 mod 128)=(6658 mod 128)=2 Disk block number 1234 will, however, be mapped to element 82, since (1234 mod 128=82));
monitor for an event associated with operations of an initial portion of the application program that was downloaded with the event handling portion, wherein the operations comprise a jump to a range of virtual memory allocated to an additional portion of the application program not yet downloaded to the computing system (see Subrahmanyam; [0082-0084, 0089, 0091-0092]; an application can be installed in the user system 100 in skeletal “streamable” form. By setting a streaming installation flag (SIF), the flag indicates to the user system that the application is to be streamed during run time. Thus, one function of the installer 333 is to create a modified installation routine Install&.exe with the general structure provided in Table 1.  The streaming installation flag SIF 410 is preferably a single bit that is used during installation of an application image to indicate that disk blocks of the application, at access or run time, are to be accessed initially through streaming.  The indicator vector 420 has an entry, which need be only a single bit, for every disk block forming a separately streamable portion of each application. In other words, for at least each disk block (or equivalent unit) i that is initially "nulled" in the skeleton (having no actual executable code or valid data stored corresponding to the block), the vector 420 has an element Block[i] that is either HIGH/ON (for example, "1") or LOW/OFF (for example, "0"). Thus, if Block[6658]=1, then disk block 6658 must be streamed. If, however, Block[6658]=0, then disk block 6658 is available without streaming.  If streaming is indicated for a given disk block, then the corresponding actual code and/or data is not present (only the skeleton of the block) and the VMM must be able to determine where to find and from where to retrieve it. This is the purpose of the disk block hash table 430. In other words, Subrahmanyam disclosure enables the user’s computer 100 to monitor for a streaming installation flag (SIF) during the downloading of the application.  The streaming indicator vector 420 is read as the “event handling portion” since the indicator vector 420 has an entry for every disk block forming a separately streamable portion of each application and using the disk block hash 430 to retrieve the portion to be downloaded.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Subrahmanyam in order to incorporate techniques for executing on a local user system a body of computer-executable code that resides on a provider system.  One would have been motivated because what is needed is an arrangement that allows a user to access and run, in real time, a potentially arbitrarily large number of applications and/or data that are installed or stored remotely. The arrangement should allow the user to retain local control of the execution of the applications and of the processing of potentially sensitive data. Ideally, the arrangement should be usable even in local computer systems that may themselves not have enough storage and memory space to load a desired application's code, or in other situations where the user chooses not to load the application. No scaling down or other modification of the software should be required; in other words, even users with a small-capacity computing device should ideally be able to access the same full range features available to users with larger capacity machines. The arrangement should also make it at least more difficult, and preferably impossible, to create unauthorized copies of applications (see Subrahmanyam; [0012]). 
However, the prior art does not explicitly disclose wherein the event associated with the operations of the initial portion of the application program comprises an access violation corresponding to an access restricted page within the range of virtual memory allocated to the application program.
Murray in the field of the same endeavor discloses techniques for handling page protection faults in combination particularly with the dynamic conversion of binary code executable by a one computing platform into binary code executed instead by another computing platform.  In particular, Murray teaches the following:
wherein the event associated with the operations of the initial portion of the application program comprises an access violation corresponding to an access restricted page within the range of virtual memory allocated to the application program (see Murray; [0068]; a target segmentation fault is generated and indicates that an error has occurred when a program attempts to access memory in a way that is not allowed (e.g. by carrying out any attempt to access one of the guard representations of the subject address space). On POSIX-type systems the symbolic constant for this type of fault is normally SIGSEGV. Such segmentation faults are used to trap and detect when the target code 21 is attempting to access the guard subject address space, and then the segmentation fault signal is handled by invoking the page protection fault handling unit to correctly deal with the fault by referring to the representation of the subject page permissions encoded into the faulting target address).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the prior art with the teaching of Murray in order to incorporate techniques for handling page protection faults in combination particularly with the dynamic conversion of binary code executable by a one computing platform into binary code executed instead by another computing platform.  One would have been motivated because Murray enables the prior art to incorporate program code conversion. These techniques are especially useful in connection with a run-time translator that provides dynamic run-time translation or acceleration of binary program code (see Murray; [00011]).

Regarding claim 3, Barr-Subrahmanyam-Murray discloses the one or more computer readable media of claim 2 wherein the event handler portion of the application program, when executed by the computing system, further directs the computing system to identify the additional portion from remaining portions of the application program yet to be downloaded that correspond to the access restricted page (see Subrahmanyam; [0104-0106]; illustrates an example in which an element of a streaming indicator vector indicates to the Virtual Memory Monitor (VMM) whether or not requested code or data representing the additional component of a skeleton application portion is available in “real”, non-skeletal, form.  If it is available, it is accessed from local memory.  If it is not available, then the needed pages holding the needed memory pages are accessed using via pointer to “remote network address”, the pointer found with the use of hash tables). 

Regarding claim 4, Barr-Subrahmanyam-Murray discloses the one or more computer readable media of claim 2 wherein the additional portion of the application program comprises executable code (see Subrahmanyam; [0104-0106]; code or data is being accessed and "actual code and/or data" is being accessed and application data are also "streamed", and in the design of Subrahmanyam, streaming is only used for accessing the "additional", rather than skeleton, components of an application). 

Regarding claim 5, Barr-Subrahmanyam-Murray discloses the one or more computer readable media of claim 2 wherein the additional portion of the application program comprises non-executable data to be processed by the initial portion of the application program (see Subrahmanyam; [0072]; non-executable data sets may also be indexed and stored as separately accessible units or portions. The invention is able to allow users to retrieve, in real time and upon user demand, portions of such data sets instead of or in addition to the ‘portions’ of programs, that is, the separate executable files or groups of files). 

Regarding claim 6, Barr-Subrahmanyam-Murray discloses the one or more computer readable media of claim 1 wherein the event associated with the operations of the initial portion of the application program comprises an attempt to read data from the additional portion of the application program (see Barr; [0032]; continuing to operation 290, newly available application functionality that has been downloaded will be executed). 

Regarding claim 7, Barr-Subrahmanyam-Murray discloses the one or more computer readable media of claim 1 having stored thereon the initial portion of the application program that, when executed by the computing system, directs the computing system to map the event handler portion and the initial portion of the application program within a range of memory allocated to the application program (see Subrahmanyam [0050, 0056];  within each operating system is some mechanism for establishing the structure for and allocating storage space to each application that is installed; indeed, maintaining memory mappings and file allocation tables is one of the most important functions of an OS. In other words, each OS will include code that constructs either the structure (the array 113, the disk blocks 115, etc.) illustrated within the disk 104 in FIG. 1, or some equivalent structure. The module that constructs, organizes and maintains this structure is shown in FIG. 2 as the file system module 211.  Furthermore, The VMM also usually includes some form of memory management unit (MMU) 410 that establishes and maintains mappings between the address spaces of the virtual disk 204 and the physical disk 404. VM requests for access to the virtual disk 204 are thus intercepted by the VMM and, after conventional checking for possible access violations, the VMM forwards to the OS 110 (or itself handles) a request for access to the corresponding content of the actual physical disk). 

Regarding claim 8, Barr-Subrahmanyam-Murray discloses the one or more computer readable media of claim 7 wherein the initial portion of the application program, when executed by the computing system, directs the computing system to map the additional portion of the application program within the range of memory allocated to the application program, wherein the memory comprises virtual memory (see Subrahmanyam; [0016]; for each installed file portion, a skeleton generation module within the user system then creates an access structure.  The access structure includes the file structure information for the respective file portion, as well as access information, which includes a locator indicating a storage location where the corresponding file portion’s process-able content is stored.  Upon each request for access to the process-able content of any of the file portions, a transfer request that includes the corresponding locator is then issued by a streaming control module (406 in Figure 2) in the user system and is forwarded to the provider system (or some other intermediate storage system) identified by the locator.  The process-able content of the requested file portions is then retrieved into the user system from the storage location.  As noted in Paragraph [0052] of Subrahmanyam: “executable files will be accessed by the VOS 210 from the virtual disk 204 or virtual memory 206, which will be simply portions of the actual physical disk 104 or memory 106 allocated to the VM.”  VOS is an acronym for Virtual Operating System). 

Regarding claim(s) 9, 14-16 , do(es) not teach or further define over the limitation in claim(s) 1, 6-8 respectively.  Therefore claim(s) 9, 14-16 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 6-8.

Regarding claim(s) 17, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 17 is/are rejected for the same rationale of rejection as set forth in claim(s) 1.

Regarding claim(s) 11-13, do(es) not teach or further define over the limitation in claim(s) 3-5 respectively.  Therefore claim(s) 10-13 is/are rejected for the same rationale of rejection as set forth in claim(s) 2-5.

Regarding claim(s) 19-20 do(es) not teach or further define over the limitation in claim(s) 3-5 respectively.  Therefore claim(s) 19-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 3-5.

Conclusion
For the reason above, claims 1, 3-9 and 11-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456